Citation Nr: 9913087	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the veteran's service medical records shows that 
the veteran was hospitalized in May 1988, following an 
overdose of Actifed.  It was noted that he had been 
experiencing multiple life stressors.  The diagnosis was 
adjustment disorder with depressed mood, resolved.  

VA outpatient treatment records dated in August 1993 show 
that the veteran was diagnosed with depression with suicidal 
ideation.  

An August 1993 VA hospitalization report shows received 
individual and group psychotherapy.  It was noted that the 
veteran had trouble with his anger at times, but was mostly 
quite passive and dependent.  The veteran underwent a 
neuropsychological evaluation, including electroencephalogram 
that revealed no organic etiology.  The diagnosis was 
dependent personality with immature features.  There was no 
psychiatric diagnosis provided.  

In a statement dated in April 1997, the veteran's mother 
reported inservice stressors that were told to her by the 
veteran.  She also reported that the veteran suffered short-
term memory, quick temper, depressions, suicide attempts, and 
nightmares.  

Of record is a May 1997 communication from the National 
Personnel Records Center, to the effect that the veteran's 
military personnel file could not be located.  

The veteran underwent a VA social and industrial survey in 
June 1997.  It was noted that the veteran presented in a 
dysphoric mood and a flat affect.  During the interview, the 
veteran reported the stressors listed below as well as other 
background information, including social, occupational, 
legal, and medical histories.  There was no diagnosis 
provided.  

The veteran underwent a VA PTSD examination in July 1997.  At 
that time, he reported two traumatic experiences during 
service.  One of which was finding and discovering the body 
parts and deaths of three of his friends following an 
explosion aboard the USS Iowa.  Another traumatic experience 
in which the veteran was involved was the shooting and 
killing of a 14-year-old boy while the veteran was undercover 
for the criminal investigation division of the U.S. Navy.  
The veteran reported that he experienced flashbacks, 
nightmares, exaggerated startle response, mood swings, visual 
hallucinations, and depression as a result of the inservice 
incidents.  He reported difficulty functioning in personal, 
social, and occupational relationships. 

The examiner reported that based upon the available 
information the veteran did meet the criteria for PTSD with 
depressive features.  However, additional psychological 
testing was requested to clarify the diagnosis due to his 
past psychiatric diagnoses. 

In an August 1997 addendum to the July 1997 examination, it 
was noted that the veteran underwent several psychological 
tests.  The examiner summarized the test findings and opinion 
of the evaluator.  The examiner concluded that the results 
were not reflective of PTSD but rather hysterical 
narcissistic personality features with impulsivity.  An Axis 
I diagnosis was not applicable, and Axis II diagnosis was 
personality disorder, not otherwise specified with hysterical 
narcissistic and traumatic response features.  

Of record is a March 1998 communication from the U.S. Army & 
Joint Services for Research of Unit Records (USASCRUR), to 
effect that it was unable to verify, whether the veteran was 
working with Naval Investigative Service (NIS) in August 1990 
which resulted in the death of a 14-year-old boy.

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]." 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has also held that although a claim need not be conclusive, 
the statute provides that it must be accompanied by evidence 
that justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim." 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).

A claim of service connection for PTSD is well grounded where 
there is medical evidence of a current disability, lay 
evidence of an inservice stressor, and medical evidence of a 
nexus between service and the current PTSD.  Gaines v. West, 
11 Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128, 
136-137 (1997).

Analysis

In the instant case there is no medical evidence of clear or 
unequivocal diagnosis of PTSD which is an essential element 
in a well-grounded claim. The only competent evidence on the 
question of whether the veteran currently has PTSD consists 
of the comprehensive VA PTSD evaluation in 1997.  As noted 
above, that report shows that the psychological tests results 
were not reflective of PTSD but rather hysterical 
narcissistic personality features with impulsivity and the 
examiner found the findings persuasive and revised the 
diagnosis to personality disorder and exclude an Axis I 
psychiatric diagnosis of PTSD.  A personality disorder such 
as currently diagnosed is not recognized as a disability for 
compensation purposes.  38 C.F.R. § 3.303(c). 

While the veteran is competent to relate stressful events 
experienced during active service and post-service 
symptomatology, neither the veteran nor his mother is 
qualified to render a diagnosis of PTSD.  See Grottveit, 5 
Vet. App. at 93 (holding that lay persons are not competent 
to render opinions as to medical causation or diagnosis); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In the representative's VA Form 646, he argues that the 
veteran's claim is tainted due to the absence of official 
records.  In this regard, the Board would like to point out 
that the veteran's claim has not been denied due to the 
absence of his personnel records.  However, the veteran has 
not been diagnosed with PTSD.  In short, he does not have a 
current disability.  Thus, his personnel records could not 
buttress his claim.  He has mentioned on examination the 
events he considers stressors but recent examination has not 
found PTSD.  Thus there is no clear or unequivocal diagnosis 
of PTSD and the diagnosis is not established at this time.  

Since there is no diagnosis of PTSD, the Board concludes that 
the claim for service connection for that disorder is not 
well grounded, and must be denied.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304(f).  The Board notes 
that the veteran has not reported the existence of records 
that could serve to render his claim well grounded and 
thereby trigger a duty to inform him of the need to obtain 
that evidence.  38 U.S.C.A. § 5103 (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 71 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends, in essence, 
that the M21-1 provisions indicate that the claim must be 
fully developed prior to determining whether the claim is 
well grounded, and that this requirement is binding on the 
Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for PTSD, VA has 
no duty to assist the appellant in developing his case.


ORDER

Service connection for PTSD is denied.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

